OPINION — AG — **** DUAL OFFICE HOLDING PROHIBITED **** ONE CANNOT CONCURRENTLY SERVE AS A MEMBER OF A COUNTY HOSPITAL BOARD OF CONTROL AND AN INDEPENDENT SCHOOL DISTRICT BOARD OF EDUCATION, PURSUANT TO 51 O.S. 1971 6 [51-6], THE ACCEPTANCE OF A SECOND OFFICE, IPSO FACTO VACATES THE FIRST OFFICE PREVIOUSLY HELD: PARTICIPATION IN THE FIRST OFFICE AFTER ACCEPTANCE OF THE SECOND OFFICE, CONSTITUTES ACTION BY AN OFFICER DE FACTO. ANY SUCH ACT, PERFORMED BEFORE REMOVAL FROM THE FIRST OFFICE, IS VALID AS TO MATTERS AND/OR PERSONS OTHER THAN THOSE INVOLVING THE MEMBER HIMSELF. CITE: 19 O.S. 1971 789 [19-789] (LARRY L. FRENCH) ** SEE: OPINION NO. 89-503 (1989) ** ** SEE: OPINION NO. 75-136 (1975) **